Exhibit 10.1

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (“Agreement”), is entered into as of July 2, 2004, by
and between CARA THERAPEUTICS, INC., a Delaware corporation (“Cara”), and BIO
DILIGENCE PARTNERS, INC., a Pennsylvania corporation (“Consultant”).

WHEREAS, Cara wishes to obtain the services of Consultant for certain purposes,
and Consultant wishes to provide such services, all subject to the terms and
condition of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, Cara and Consultant hereby agree as
follows:

1. Services to be Provided. During the term of this Agreement, Consultant shall
perform for Cara the services described on Exhibit A attached hereto and made a
part hereof (the “Services”).

2. Term. The initial term of this Agreement shall begin, on July 2, 2004 and
shall continue until July 1, 2005 unless terminated prior thereto pursuant to
paragraph 5 below. This Agreement may be renewed upon mutual agreement of the
parties in writing.

3. Compensation; Benefits.

(a) As compensation for providing services hereunder, Cara shall pay Consultant
the amounts specified in Exhibit A attached hereto, in accordance with the
schedule set forth on Exhibit A. In addition, Cara shall reimburse Consultant
for out-of-pocket travel, costs of attendance at professional meetings, hotel
and meal expenses reasonably incurred by Consultant provided that the travel was
approved in advance by Cara and the expenses are incurred in accordance with
Cara’s reimbursement policies.

(b) No employee of Consultant shall be deemed an employee of Cara and therefore
will not be entitled to participate in or receive any benefit or right as a Cara
employee under any Cara employee benefit and welfare plans, including, without
limitation, employee insurance, pension, savings and security plans as a result
of his/her entering into this Agreement. However, following the establishment of
Cara’s group health insurance plan, Cara will reimburse Consultant for 70% of
the cost of the health insurance policy currently in place for Dr. Michael Lewis
at Consultant.

4. Confidential Information, Invention Assignment and Arbitration Agreement.
Consultant shall execute a Confidential Information, Invention Assignment, and
Arbitration Agreement as of this date in the form and substance attached hereto
as Exhibit B.

5. Termination. Notwithstanding the provisions of paragraph 2, Cara or
Consultant may unilaterally terminate this Agreement for any reason whatsoever,
upon thirty (30) days written notice to the other party to this Agreement.

6. Return of Cara Property. Consultant will return to Cara any property of Cara
in its possession, at any time when as requested by Cara and in any event upon
termination of this Agreement. Consultant will not remove any Cara property from
Cara premises without written authorization from Cara.

7. No Conflicting Agreements. Consultant represents that it is not a party to
any existing agreement which would prevent it from entering into and performing
this Agreement. Consultant will not enter into any other agreement that is in
conflict with its obligations under this Agreement.

8. Independent Contractor. Consultant is an independent contractor under this
Agreement. Neither party shall have the power to bind the other party to any
agreement, contract, obligation or liability. Consultant shall be responsible
for all taxes as an independent Consultant.

 

1



--------------------------------------------------------------------------------

9. Entire Agreement, Amendment and Assignment. This Agreement is the sole
agreement between Consultant and Cara with respect to the Services to be
performed hereunder (except for the Confidential Information, Invention
Assignment, and Arbitration Agreement attached hereto as Exhibit B) and it
supersedes all prior agreements and understandings with respect thereto, whether
oral or written. No modification to any provision of this Agreement shall be
binding unless in writing and signed by both Consultant and the President of
Cara. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Consultant
hereunder are of a personal nature and shall not be assignable or delegable in
whole or in part by Consultant.

10. Governing Law. This Agreement shall be governed by and interpreted in
accordance with laws of the State of New York, without giving effect to any
conflict of laws provisions.

11. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, sent by facsimile or
mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

 

If to Cara, to:

  

Cara Therapeutics, Inc.

34 Spruce Street

Riverside, CT 06878

Attention: Derek Chalmers

Facsimile No.: (801) 504-4879

With a copy to:   

Pillsbury Winthrop LLP

1540 Broadway

New York, NY

10036

Att: Babak Yaghmaie

Facsimile No.: (212) 858-1500

If to Consultant, to:    Bio Diligence Partners, Inc.    438 Ground Hog College
Road    West Chester, PA 19382    Attention: Dr. Michael Lewis    Facsimile No.:
(610) 793-2132

or to such other names or addresses as Cara or Consultant, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this paragraph.

12. Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of Consultant and Cara. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, but all of which together shall
constitute but one and the same instrument.

13. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.

14. Employer Identification Number. Consultant certifies that its Employer
Identification Number is 23-2763430. Consultant acknowledges that Cara will rely
upon the foregoing certification in filing certain documents and instruments
required by law in connection with this Agreement including, without limitation,
Form 1099 under the Internal Revenue Code of 1986, as amended (or any successor
form).

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

CARA THERAPEUTICS, INC. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President BIO DILIGENCE PARTNERS, INC. By:  

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President

 

3



--------------------------------------------------------------------------------

Exhibit A

Description of Consulting Services and Compensation

Scope of Services:

Consultant shall cause Dr. Michael Lewis to commit at least 70% of his available
work time to providing consulting services to Cara. Such services shall consist
of any duties reasonably requested by Cara in connection with its business.
Services provided by Consultant to Cara pursuant to this Agreement shall be
performed by Dr. Michael Lewis only, unless a substitute is otherwise approved
by Cara’s board of directors.

Compensation:

Consultant’s compensation will consist of a payment of One Hundred Five Thousand
Dollars ($105,000) per year, payable in accordance with the Company’s payroll
practices commencing July 1, 2004 (the “Effective Date”). Consultant shall also
be eligible, at the discretion of the Board of Directors, to receive an annual
bonus. Consultant hereby agrees to defer receipt of any compensation from Cara
for services rendered until the completion of the Cara’s equity financing and
that upon completion of such financing, notwithstanding anything to the contrary
set forth herein, Consultant shall only be entitled to a payment equal to two
(2) months of compensation for providing services to the Company from the
Effective Date until the completion of such financing.



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as an amendment to the Services Agreement dated July 2,
2004. It is hereby agreed to extend the Agreement from July 1, 2005 to July 1,
2007. Compensation described in Exhibit A of the Agreement is increased to
$122,500.00 per annum effective October 1, 2005 and paid on a monthly basis. The
reimbursement for 70% of the health insurance cost for consultant shall begin
January 1, 2006, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a second amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2007 to
July 1, 2008. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $122,500.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a third amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2008 to
July 1, 2009. Compensation described in Exhibit A of the Agreement, as
previously amended, will be increased to a rate of $132,500.00 per annum and
paid on a monthly basis beginning September 1, 2008. The reimbursement for 70%
of the health insurance cost for consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

July 27, 2009

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a fourth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2009 to
July 1, 2010. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $132,000.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

August 19, 2010

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a fifth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2010 to
July 1, 2011. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $132,000.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

April 1, 2011

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a sixth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2011 to
July 1, 2012. Compensation described in Exhibit A of the Agreement, as
previously amended, will be modified to the rate of $99,000.00 per annum and
paid on a monthly basis beginning April 2011. The reimbursement for 70% of the
health insurance cost for consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

July 31, 2012

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a seventh amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2012 to
July 1, 2013. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $99,000.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

July 31, 2013

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as an eighth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2013 to
July 1, 2014. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $99,000.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Dr. Michael Lewis Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

October 23, 2013 (effective July 1, 2014)

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as the ninth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2014 to
July 1, 2015. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $99,000.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Michael Lewis, Ph.D. Title:   President



--------------------------------------------------------------------------------

LOGO [g33775g33w26.jpg]

May 29, 2015

Michael Lewis

Bio Diligence Partners Inc.

This letter shall serve as a tenth amendment to the Services Agreement dated
July 2, 2004. It is hereby agreed to extend the Agreement from July 1, 2015 to
July 1, 2016. Compensation described in Exhibit A of the Agreement, as
previously amended, will continue at the rate of $150,000.00 per annum and paid
on a monthly basis. The reimbursement for 70% of the health insurance cost for
consultant shall continue, paid quarterly.

All other sections of the Agreement continue as written.

 

Cara Therapeutics, Inc. By:  

/s/ Derek Chalmers

Name:   Derek Chalmers Title:   President & CEO Bio Diligence Partners, Inc. By:
 

/s/ Michael Lewis

Name:   Michael Lewis, Ph.D. Title:   President